
	
		II
		112th CONGRESS
		1st Session
		S. 169
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Vitter (for himself,
			 Mr. Grassley, and
			 Mr. Coburn) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To prohibit appropriated funds from being used in
		  contravention of section 642(a) of the Illegal Immigration Reform and Immigrant
		  Responsibility Act of 1996.
	
	
		1.Restriction of COPS funding
			 for sanctuary citiesNone of
			 the amounts appropriated in any Act for the Community Oriented Policing
			 Services Program may be used in contravention of section 642(a) of the Illegal
			 Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C.
			 1373(a)).
		
